*207OPINION
PER CURIAM.
Gregor Unger was elected to the Board of Supervisors of Bushkill Township, a second class township in Northampton County, in the 1975 General Election for a term of office beginning January 1, 1975, and ending January 1, 1982. Mr. Unger resigned as of February 9, 1978.
Tlje remaining two members of the Board of Supervisors were unable to agree on an appointment to succeed Mr. Unger and four individuals petitioned the Court of Common Pleas of Northampton County to be the appointee. The court conducted an evidentiary hearing and eventually appointed Gerald L. Crabtree to serve the unexpired term of Mr. Unger. This appeal challenges the validity of the court’s order.
The court was in error in ordering that Mr. Crabtree should serve Mr. Unger’s unexpired term. The term of the appointment should have been limited to January 1, 1980. Cf. Second Class Township Code, Act of May 1, 1933, P.L. 103, as amended, Section 65420, 53 P.S. § 65420 (Supp.1978-79). Otherwise, we see no error of law or abuse of discretion in the court’s order.
As modified, the order is affirmed.